Title: To John Adams from James Warren, 11 September 1775
From: Warren, James
To: Adams, John


     
      Watertown Sepr 11th 1775
      My Dear Sir
     
     I please myself with the probability that before this you are safely arrived at Philadelphia, after having fine weather for Journeying. I hope you will not be disappointed in your wishes with regard to the Spirit and Temper of the Congress. I should have wrote you before if I had been well, but from A Cold I took in the long storm we had here, have been much Indisposed since you left us. Am now better.
     Nothing very material has Occurred. The Military Operations are much in the same way as when you was last here. The works on Ploughed Hill are thought to be Impregnable. They fired at them and Roxbury till they Tired themselves and have now in a manner ceased. We seldom hear A Cannon tho’ the natural Effusions of Resentment and disappointment now and then give us an Instance, harmless enough for they never Injure us. All seems to be in a Tranquil state for a war. The greatest difficulty seems to be to govern our own Soldiery. I may say the rifle Men only for I hear of no other. Yesterday the General was Obliged to order no less than 24 of them under Guard. They are the most disorderly part of the Army if not alone so. I have not been at head quarters since Saturday but am told that for some Crime one of them was ordered under Guard. An Attempt was made by a Number to rescue him, upon which they were also ordered to be put under Guard, upon which a whole Company undertook to rescue them, and the General was Obliged to Call out a large detachment from the Rhode Island Troops to Apprehend them, who though prepared for resistance thought proper to submit, and the Ringleaders are now in Custody. I believe he will Choose to make Examples of them. I should were I in his place.
     We have in a few days past a great deal of foreign News, and all seems to agree that both England, and Ireland are in great Confusion. It is said the Irish Parliament have resolved that no more Troops, or Provisions for Troops shall come from there to America, and that several of the Recruiting parties there have been killed. That the whole Kingdom is in an Uproar, and in such an Opposition to Administration as will Intitle them equally with the Americans to the Character of Rebels. The Vessel that brings this Account has been stoped by the Men of war at Rhode Island in her way to Providence, and perhaps many other perticulars Smothered. Callihorne is Arrived at Boston, and several Letters have been received, and some of them sent out of Boston giveing Assurances that no more Troops will be sent to America, and that the dispute will be soon settled. Oliver Wendal told me he had seen one to that purpose from a Man whose Intelligence he could depend on. Other Letters I hear of, which say the People had Obliged the King to promise not only to send no other Troops out, but to recall the Fleet and Army Already here. If all this be true how seasonably will your last Petition arrive to serve as a Mantle to Cover the Nakedness of the Ministry, and to Screen them from the Shame of being forced to a retreat by the Virtue of the Americans. Depend on it they will Catch at it, like a hungry Fish at a Bait, and we must be Content with a Harvest Blasted with Mildew, Cut before it is ripe, and Consequently of little value. Does no Powder Arrive. I wish we may be able to give them at least one Blast more, that they may leave us thoroughly Impressed with a Sense of American Bravery and Prowess. If they do go, I know you won’t fail to do every thing in your power to furnish us. Money if possible grows scarcer than powder. The last dollar perhaps will be gone Tomorrow, and then I Expect we shall be all din’d with Clamours, and Complaints. We have enough of them Already from the largeness of the Bills. 1200 Men March this afternoon and Tomorrow under Coll. Arnold for Newberry Port to Embark for Kennebeck in their way to Quebec. I wish they may not be Intercepted, in their passage. Were I to Conduct the matter I think I should march them all the way by Land. Two frigates and a Number of Schooners I am told left Boston Yesterday. Probably to Intercept them. A few deserters come over to us, and several of our rifle men have deserted to the Enemy.
     A Ship from Piscataqua for the West Indies owned by Mr. Langdon was taken by the Lively and has been retaken by An Armed Vessel from Beverly and Carried into Cape Ann. The Prisoners were Brought to Head quarters on Saturday. I don’t find your Friend P: Henry in the List of Delegates from Virginia. How does it happen. It gives me Concern, you know I have a great Opinion of him.
     Our Council are yet seting tho’ they Talk of An Adjournment Tomorrow. They seem to have been very Busy. I can hardly tell you what has been done since you left us. Coll. Prescot Sherriff of this County, Coll. Dwight Worcester, Dr. Winthrop Judge of Probate his Son Register, Foster Appointed for Worcester. No Appointments for the Superior Court. They seem as much at a loss as ever. I Inclose A Letter left at my Lodgings. I Suppose from Braintree and so will give you an Account of your Family. I have been much Concerned about them. Mrs. Adams and almost the whole Family I hear have been Sick. I had the pleasure of hearing last Evening that She was better, and all the rest Except One of the Maids and little Tommy who I don’t learn are dangerous. You will please to make my regards to All Friends perticularly Mr. Adams, and believe me to be with great Sincerity Your Friend,
     
      J W
     
     
      Six regulars put off from Boston in A Boat and were unable to row back against the Wind which blew hard at N:W they say. They drifted on Dorchester and were taken.
     
    